Citation Nr: 1602048	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-20 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 1996.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

In March 2015, the Veteran disagreed with a January 2015 rating decision denying entitlement to service connection for a respiratory disorder.  In response to the notice of disagreement, the RO issued a deferred rating decision in May 2015 indicating that further development is planned.  Since the RO appears to be taking action on the notice of disagreement, the Board will not remand the issue for a statement of the case at this time.  However, the RO is reminded to complete its actions on the issue and to certify the issue when appropriate.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).

On his July 2013 VA Form 9, the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge.  The Veteran was scheduled for a videoconference hearing on December 10, 2015.  However, the Veteran failed to appear for the scheduled hearing. 

On December 11, 2015, the Veteran reported that he misread the notice for his videoconference hearing, believed that it was scheduled for December 11, 2015, and reported to the RO on December 11, 2015, for his hearing.  He requested to be rescheduled for another videoconference hearing.  The Board has determined that good cause existed for the Veteran's failure to attend the hearing and to provide timely notification to VA of the need to postpone the hearing.

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






